UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1330


In re: WILLIAM C. PUMPHREY,

                    Petitioner.



                  On Petition for Writ of Mandamus. (5:15-cv-14430)


Submitted: July 9, 2019                                           Decided: July 17, 2019


Before KING, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William C. Pumphrey, Petitioner Pro Se. Matthew Charles Lindsey, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William C. Pumphrey petitions for a writ of mandamus in his civil case, asking

this court to order the district court not to proceed further in the case without considering

his untimely filed objections. “[M]andamus is a drastic remedy that must be reserved for

extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018)

(internal quotation marks and citations omitted). “Courts provide mandamus relief only

when (1) petitioner ‘ha[s] no other adequate means to attain the relief [he] desires’; (2)

petitioner has shown a ‘clear and indisputable’ right to the requested relief; and (3) the

court deems the writ ‘appropriate under the circumstances.’” Id. (quoting Cheney v. U.S.

Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a substitute for

appeal after final judgment. Will v. United States, 389 U.S. 90, 97 (1967); In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007). We have reviewed the district court’s

docket and conclude that Pumphrey fails to show that he is entitled to mandamus relief.

Accordingly, we deny the petition for writ of mandamus. We grant leave to proceed in

forma pauperis. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                       PETITION DENIED




                                             2